Citation Nr: 0114296	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-15 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment of increased educational benefits 
under Chapter 32, Title 38, United States Code, for 
enrollment in a Microsoft Certified Systems Engineer program 
from October 5 to December 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, denying the veteran's claim of 
entitlement to payment of increased educational benefits 
under Chapter 32, Title 38, United States Code, for a program 
of education undertaken from October 5 to December 2, 1998.  


FINDING OF FACT

The veteran's pursued residence training under Chapter 32, 
Title 38, United States Code, from October 5 to December 2, 
1998, in a Microsoft Certified Systems Engineer program, for 
which he was paid a total of $1,125, the maximum allowable 
under governing laws and regulations.


CONCLUSION OF LAW

As there is no legal basis for the payment of increased 
educational benefits for the veteran's pursuit of a program 
of residence training under Chapter 32, Title 38, United 
States Code, from October 5 to December 2, 1998, in a 
Microsoft Certified Systems Engineer program, his claim 
therefor is legally insufficient.  38 U.S.C.A. § 3231 (West 
1991 & Supp. 1998), Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000); 114 Stat. 2096; 38 C.F.R. §§ 21.5131, 21.5138 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to addressing the merits of the veteran's contentions, 
it must be pointed out that a significant change in the law 
was effected during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superseded the decision of United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran was notified in November 1998 of the award of 
Chapter 32 benefits and he was thereafter furnished a 
statement of the case outlining the method by which his 
Chapter 32 award was calculated.  The veteran avers that, 
because during his period of military service he contributed 
$2,700 to the Post-Vietnam Era Veterans' Educational 
Assistance Program (Chapter 32) and the Government 
contributed an additional $5,400, he should be able to draw 
on those funds for payment of his Microsoft training.  He 
points out that he spent from his own funds $4800 to take the 
Microsoft Certified Systems Engineer program, only $1,125 of 
which was paid by VA under Chapter 32.  He in effect 
disagrees with the mechanism by which Chapter 32 benefits are 
paid and the absence of any legislative action for the 
purpose of indexing Chapter 32 benefits to inflation.  Based 
on the foregoing, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition.  As well, VA 
has a duty under the VCAA to assist the veteran in obtaining 
evidence necessary to substantiate his claim, but in this 
instance he has not referenced any missing evidence that 
might aid his claim or may otherwise affect the outcome of 
this matter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

The record reflects that, during the period from October 5 to 
December 2, 1998, the veteran pursued a Microsoft Certified 
Systems Engineer course through the Northern Virginia 
Community College and benefits were thereafter paid to him 
under Chapter 32, Title 38, United States Code, at the 
monthly rate or rate per lesson of $225, for a total of 
$1,125.  The cost of the course to the veteran was $4,800, in 
addition to which the sum of $600 was paid by the veteran to 
be tested in the areas covered by the course in question.  
While the veteran does not dispute the calculation of his 
monthly rate or rate per lesson of $225, he cites the 
unfairness of the system in place that fails to compensate 
him for the amounts paid for the training, despite a fund of 
monies for his use totaling $8,100.  He also notes that had 
he taken the training through a correspondence course, as 
opposed to attendance, he would have been paid for the full 
amount of the monies expended to take the training.

VA will pay educational assistance allowance at the rate 
specified in sections 21.5136 and 21.5138 of this part while 
the individual is pursuing either an approved program of 
education or a refresher or deficiency course or other 
preparatory or special education or training course which is 
necessary to enable the individual to pursue an approved 
program of education.  VA will make no payment for pursuit of 
any course which either is not part of the veteran's program 
of education, or is not a refresher, deficiency or other 
preparatory or special education or training course which is 
necessary to enable the individual to pursue an approved 
program of education. 38 C.F.R. § 21.5133.  The provisions of 
38 C.F.R. § 21.5136 control the rate of educational 
assistance allowance to be paid for an individual pursuing a 
course, courses, or program of education leading to a 
secondary school diploma or an equivalency certificate, and, 
such are not for application in the context of the claim 
herein under review.

The mechanism by which payment is made of Chapter 32 benefits 
for a program of education, such as the Microsoft Certified 
Systems Engineer course, is contained in 38 C.F.R. § 21.5138, 
as follows:

VA will compute all monthly rates and benefit payments as 
stated in this section except for those individuals to whom 
section 21.5136(b)(1) applies.   (a) Computation of 
entitlement factor.  In computing monthly rates and benefit 
payments VA will compute an entitlement factor in all cases 
except for individuals in a secondary school program whose 
benefits are computed as provided in section 21.5136(b)(1).
    
(1) For residence training the entitlement factor will be 
computed as follows:

(i) Enter the number of full months in the applicable   
 benefit period.                                           
(1)______
(ii) Enter the number of full days   
 in excess of the number of full
 months.                            (a)_____


(iii) Divide line a by 30.  Enter the quotient...(2) _____ 
(iv) Total (lines 1 and 2).......................  (3)______
(v) Multiply line 3 by 1 for a full-time student; by    
 .75 for a three-quarter time student; by .5 for a
 half-time student; or by .25 for a one-quarter time
 student.  Enter the result.
(This is the entitlement factor.).....(4)______

    (2) For correspondence training the entitlement factor 
will be 
computed as follows:

(i) Enter the amount of the individual's contributions
remaining in the fund.        (b) ______
(ii) Enter the individual's remaining months of entitlement.  
(c) _____
(iii) Divide line b by line c. Enter the quotient.....  
(5)______
(iv) Enter two times the amount in line 5.............  
(6)______
(v) Enter the amount of the contributions, if any, remaining
 in the fund which the Secretary of Defense contributed for 
the
 individual.   (d) _____
(vi) Enter the individual's remaining months of entitlement.  
(e) ______
(vii) Divide line d by line e. Enter the quotient.....  
(7)_____
(viii)      Total (lines 5, 6 and 7)..................  
(8)______
(ix) Enter the correspondence charges certified by the 
school.  (9) ______
(x) Divide line 9 by line 8. Enter the quotient.......  
(10)______
(This is the entitlement factor.)

    (3) For apprenticeship and other on-job training VA will 
compute the 
entitlement factor as follows:

(i) Enter the number of full days in the applicable     
(1)______
 benefit period. (Enter 30 if the benefit period is a
 full month.).
(ii) Divide line 1 by 30. Enter the quotient:.........  
(2)______
(iii) Multiply line 2 by .75 if the veteran is in the   
(3)______
 first six months of training; by .55 if the veteran
 is in the second six months of training; by .35 if
 the veteran is in a subsequent month of training; and
 by a pro-rated fraction if one of the veteran's first
 two six-month periods of training ends during the
 benefit period.  Enter the result.
(This is the entitlement factor.)

    (4) For cooperative training VA will compute the 
entitlement factor 
as follows:

(i) Enter the number of full months in the applicable benefit 
period.  (1) ______
(ii) Enter the number of full days in excess of the number of 
full months. (a) ______
(iii) Divide line a by 30. Enter the quotient.........  (2) 
______
(iv) Total lines 1 and 2..............................  (3) 
______
(v) Multiply line 3 by .80. Enter the result..........  (4) 
______
(This is the entitlement factor.)

    (5) For flight training the entitlement factor will be 
computed as 
follows:

(i) Enter the amount of the individual's contributions 
remaining in the fund. (a) ____
(ii) Enter the individual's remaining months of entitlement.  
(b) ______
(iii) Divide line a by line b.  Enter the quotient.  (1) 
______
(iv) Enter two times the amount in line 1...  (2) _____
(v) Enter the amount of the contributions, if any, remaining 
in the fund which the Secretary of Defense contributed for 
the individual.  (c) ______
(vi) Enter the individual's remaining months of entitlement.  
(d) ______
(vii) Divide line c by line d.  Enter the quotient  (3) _____
(viii) Total (lines 1, 2 and 3)..............  (4) ____
(ix) Enter the charges for flight training certified by the 
school.  (e) ______


(x) Multiply line e by .60..................  (5) ____
(xi) Divide line 5 by line 4.  Enter the quotient (6) ____
(This is the entitlement factor.)

    (b) Computation of benefit payment.  VA will compute 
benefit payments as follows: for all training except for 
those individuals to whom section 21.5136(b)(1) applies:

(1) Enter the entitlement factor...  (f) _____
(2) Enter the amount of the individual's contributions
remaining in the fund.         (g) _____
(3) Multiply line f by line g.       
Enter the result.  (h) _____
(4) Enter the remaining months of the individual's 
entitlement. (i) ______
(5) Divide line h by line i. Enter the quotient.......  
(11)______
(This is the individual's portion.)
(6) Enter two times the amount in line 11.............  
(12)______
(This is the Department of Veterans Affairs' portion
of benefit payments for training completed before
January 1, 1982.  The Secretary of Defense will
contribute this portion of the benefit payment for
training that occurs after December 31, 1981.)
(7) Enter the amount of the additional contributions, if any,
remaining in the fund which the Secretary of Defense 
contributed
for the individual.             (j) _____
(8) Multiply line f by line j.  Enter the result.      
(k)_____
(9) Enter the individual's remaining months of entitlement.   
(l) ______
(10) Divide line k by line 1. Enter the quotient......  
(13)______
(This is the Department of Defense's portion for training 
completed before January 1, 1982. For training completed 
after December 31, 1981, this is
the second part of the Department of Defense's portion.) (38 
U.S.C. 3231)
(11) Total (add lines 11, 12 and 13)..................  (14) 
______


(12) If the veteran is in an apprenticeship or on-job 
training and fails to complete 120 hours of training in a 
month, reduce the amount on line 14 proportionately.  In this 
computation round the number of hours worked to the nearest 
multiple of eight.
  Enter the result.      (15) _____
(13) If the veteran is pursuing certain courses which do not 
lead to a standard college degree, has excessive absences, 
and incurred those absences
before December 18, 1989, reduce the amount on line 14 
sufficiently to avoid paying for any excessive absence.  
Enter the result.    (16) ______

(14) The benefit payment is either:  (i) The amount shown on 
line 14 unless the veteran is in apprenticeship or other on-
job training and has failed to complete 120 hours of training 
in a month during the benefit period in which case the 
benefit payment is the amount shown on line 15, or the 
veteran is pursuing certain courses which do not lead to a 
standard college degree in which case the benefit payment is 
the amount shown on line 16, or (ii) the total amount of the 
remaining contributions in the fund made by the individual 
and the VA and the Secretary of Defense on behalf of the 
individual, whichever is less.

    (c) Monthly rates. The Department of Veterans Affairs 
will compute the monthly rates of payment for individuals in 
residence training by repeating the calculations in 
paragraphs (b)(1) through (11) of this section except that 
instead of entering the entitlement factor on line f, 
paragraph (b)(1), the Department of Veterans Affairs will 
enter 1 for a full-time student, .75 for a three-quarter time 
student, .5 for a half-time student, or .25 for a one-quarter 
time student.

Application of the above-cited formula yields but one 
conclusion; namely, that the veteran is entitled to no more 
that the monthly rate or rate per lesson of $225 for the 
Chapter 32 program of education undertaken from October 5 to 
December 2, 1998.  That rate of benefits totals $1,125 for 
all of the training entailed in the Microsoft Certified 
Systems Engineer program taken by the veteran.  Such training 
was attempted in residence, i.e., through actual attendance, 
and any benefit payable in excess of residence training 
though correspondence or some other format is not 
determinative of the claim presented.  While the Board is 
mindful of the veteran's argument that the regulatory scheme 
for payment of Chapter 32 benefits is inequitable, the Board 
is without the authority to afford equitable relief, as such 
authority rests solely with the Secretary of the Department 
of Veterans Affairs.  38 U.S.C.A. § 503 (West 1991 & Supp. 
1998); see also Darrow v. Derwinski, 2 Vet. App. 303, 306 
(1992).

In sum, the applicable laws and regulations are unambiguous 
and they do not permit the payment of educational benefits 
under Chapter 32 for the veteran's pursuit of the Microsoft 
Certified Systems Engineer program from October 5 to December 
2, 1998, in excess of that already paid by the RO.  As the 
veteran's claim is lacking in legal merit, denial of the 
claim advanced by operation of law is required.  See Sabonis, 
supra.  


ORDER

The claim for payment of increased educational benefits under 
Chapter 32, Title 38, United States, Code, for enrollment in 
a Microsoft Certified Systems Engineer program from October 5 
to December 2, 1998, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

